DETAILED ACTION

This Office Action is in response to applicants’ response to restriction and election requirement filed on 12/14/2021.   Claims 1-16, 18-20, 22-24, 26-28 and 30-32 were cancelled.  Claims 25  and 32 are elected for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claimed invention is directed to a judicial exception, enumerated grouping of an abstract idea to analyze bending shapes and pressed forms without significantly more.  Claim 25 cites:
 	A press-formed product produced by press-forming a sheet material and on which a rigidity adding shape is arranged to suppress springback at a time when the press-formed product is removed from a die, wherein the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product,
the displacement contour is obtained by a springback analysis of the initial shape, a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour, and the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.   See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole,  claim 1 relates to  mathematical concepts represented in the specification to generate a design product wherein the concepts as follows:
 As defined in the specification, analyzing a plurality of rigidity adding shapes (geometrical analysis) may be arranged so as to extend in the direction of crossing the displacement contour, and adjacent rigidity adding shapes of the plurality of rigidity adding shapes may be overlapped with each other and extended in the direction of crossing the displacement contour (geometrical structure for the press formed analysis) in the extending direction thereof between the plurality of rigidity adding shapes extending in the direction of crossing the displacement contour, and the press-formed product can be prevented from bending along the direction of crossing the displacement contour at the gap portion so that the springback of the press-formed product can be effectively suppressed.
 Thus, it is clear from the specification that the claimed invention is directed to collect  geometrical data for press forming analysis from a variety of geometrical shapes and various condition requirements and determining data for processing on a formed pattern analysis, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claims does not include an additional element (or combination of elements) in claim 25 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, processing device, and  press forming analysis recited in claim 25 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.   The mathematical model as cited is well-known, convention and understood in the prior art.

 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, geometrical shape and shape data for the analysis), press forming tools and other mathematical models cited as equations (specification), and processing devices to separately process the geometrical shapes are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the press forming analysis, and routinely performed in the data processing and simulation system. 
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.






Claim 29 cites a method of producing a press-formed product, wherein, in producing a press-formed product on which a rigidity adding shape is arranged by press- forming a sheet material, to suppress springback at a time of removal from a die, the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product, 
the displacement contour is obtained by a springback analysis of the initial shape, a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour, and
the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other.
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole,  claim 1 relates to  mathematical concepts represented in the specification to generate a design product wherein the concepts as follows:
 As defined in the specification, analyzing a plurality of rigidity adding shapes (geometrical analysis) may be arranged so as to extend in the direction of crossing the displacement contour, and adjacent rigidity adding shapes of the plurality of rigidity adding shapes may be overlapped with each other and extended in the direction of crossing the displacement contour (geometrical structure for the press formed analysis) in the extending direction thereof between the plurality of rigidity adding shapes extending in the direction of crossing the displacement contour, and the press-formed product can be prevented from bending along the direction of crossing the displacement contour at the gap portion so that the springback of the press-formed product can be effectively suppressed.
 Thus, it is clear from the specification that the claimed invention is directed to collect  geometrical data for press forming analysis from a variety of geometrical shapes and various condition requirements and determining data for processing on a formed pattern analysis, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claims does not include an additional element (or combination of elements) in claim 25 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, processing device, and  press forming analysis recited in claim 25 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.   The mathematical model as cited is well-known, convention and understood in the prior art.

 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, geometrical shape and shape data for the analysis), press forming tools and other mathematical models cited as equations (specification), and processing devices to separately process the geometrical shapes are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the press forming analysis, and routinely performed in the data processing and simulation system. 
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Toru et 
al, KR 20150107805 _A further in view of KR 101914980.

As per claim 25, Toru discloses a method of producing a press-formed product, wherein, in producing a press-formed product on which a rigidity adding shape is arranged by press- forming a sheet material, to suppress springback at a time of removal from a die (Abstract), the rigidity adding shape is arranged to extend in a direction of crossing a  
displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product (Toru, in the     Background,  “The press molding is a method of transferring the shape of a mold to a press forming material by pushing a die to a press forming material (metal material) which is an object of the press forming process.”), 
 	the displacement contour is obtained by a springback analysis of the initial shape, a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour (Rotu disclosed “The second shape analysis step may include a step of adding the change in the temperature distribution acquired in the springback analysis step and changing the shape of the press forming part based on the stress and strain distribution and the shape information acquired in the springback analysis step, the shape change of the material during and after cooling is analyzed by combining the temperature analysis and the structural analysis”), and the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other (Toru disclosed “A press forming method that does not cause wrinkles can be considered. Such methods include, for example, deep drawing in which the press forming material can be pressed by a blank holder while the mold is moving from the top dead center to the bottom dead center, changing the initial shape of the molding material, and the like”).
	Rotu does not expressly disclose adding shape for the materials in the press forming.
Rotu discloses changing shapes in press forming to meet stress and strain distribution and shape deformation based on stress/strain press formed processing and product generation.  
	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to recognize the shape change could include adding more shapes in various locations in order to change the geometrical shape of the stress object and form a desired space after spring back analysis as taught in the prior art (see Rotu and KR 101914980). 
 	Claim 29 cites a method of producing a press-formed product, wherein, in producing a press-formed product on which a rigidity adding shape is arranged by press- forming a sheet material, to suppress springback at a time of removal from a die, the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product (Toru, “The press molding is a method of transferring the shape of a mold to a press forming material by pushing a die to a press forming material (metal material) which is an object of the press forming process.”), 
 	the displacement contour is obtained by a springback analysis of the initial shape, a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour  (Rotu disclosed “The second shape analysis step may include a step of adding the change in the temperature distribution acquired in the springback analysis step and changing the shape of the press forming part based on the stress and strain distribution and the shape information acquired in the springback analysis step, the shape change of the material during and after cooling is analyzed by combining the temperature analysis and the structural analysis”), and the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other (Toru disclosed “A press forming method that does not cause wrinkles can be considered. Such methods include, for example, deep drawing in which the press forming material can be pressed by a blank holder while the mold is moving from the top dead center to the bottom dead center, changing the initial shape of the molding material, and the like”).
	Rotu does not expressly disclose adding shape for the materials in the press forming.
Rotu discloses changing shapes in press forming to meet stress and strain distribution.  
 	It would have been obvious to those skilled in the art at the time of the effective filing date of the present application to recognize the shape change could include adding more shapes in various locations in order to change the geometrical shape of the stress object and form a desired space after spring back analysis as taught in the prior art (see Rotu and KR 101914980).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147